MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX-TRAVAIL-PATRIE
CONVENTION PROVISOIRE D'EXPLOITATION # es
Re d CPÉIMINEF/CAB du

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune el de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts, de la décision n°0107/MINEF/CAB du ©
février 1998 rendant applicable le Guide d'élaboration des plans d'aménagement des forêt

: 4 de production du Domaine Forestier Permanent de la République du Cameroun, une
d Convention Proviscire d' Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'Une part:
ET

L'atSociété LOREMA représentée par NDZANA CMBOUDOU Martin
en qualit: de Directeur,
d'autre part.

Il'a été convenu ce qui suit

DIEPCSITIQNS GÉNÉRALES

al!) La préconte Convention Provisoire d'Exploitation définit lee seadiion:
ñ'obtention d'u ention Déinitive d'Exploitation et confère au concessionnaire le droi
d'obtenir annuel dan! la durée de la convention provisoire. une autorisation pour
exploiter une a55 pe tune superficie maximale fixée paries textes ep viqu

al(2). La prese
138 652 ha dan
farestièrz n°10:
d'Aménagement n°
en annere

te Convertion Provisoire d'Exploitation s'exerce sur un lerritcue
le Domaine Forestier Permanent désigné cormme étant la conc
on! les l'mitzs sont fixées par relles de/ou des Unités For

.003, 08.004 S.005aitel que décrit dans le plan de localis

au

Article 2:  NHPÉE DE LA CONVERTION

La présente C+
non rensuvelsbi

tion Previscire D'oitation 4 une validité maxirnale de trois (5)

PANNES ai
RL |
à \
Li.

Generated by CamScanner

Atticle3: CONDITIONS D'EXPLOITATION

Con:

onnaire s'engage à y effectuer, à ses frais, conformément aux normes
2u5 le contrôle technique de l'Administration chargée des Forêts, les

- itaire d'aménagement ;

à bcration du plan d' aménagement ;

= tablissement d'un premier plan de gestion quinquennal :

= lab ton du plan d'opération de la première année du plan de gestion ;

- flinve annuel d'exploitation sur les superficies à couvrir chaque année :

“lé cas échéant, ja construction d'une unité de transformation des bois issus de
la co sion, dans la région d'exploitation tel que défini dans le cahier des
Charges, ou l'équipement éventuel d'une unité existante :

icle 5: Le concessionnaire s' engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
dustriel de son roi, en vue de la transformation des bois issus de la concession S£:on

les modalités détaillées par le contrat de partenariat et confori 1èment à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1}: L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun

23 résultats de l'inventaire d'aménagement doivent être approuvés préalablement
bol bus du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
effet au concessionnaire une attestation de conformité.

21(2j. Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation 5e fait au fur et à mesure que sont effectués les travaux, notamment ‘ès
l'ouverture des deux premiers layons.

al(3}: Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au minimum 30 jours. avant le début des travaux de terrain, La
Birection des Forêts dispose de 30 jours pour délivrer une altestalion de conformité et
passé de délai, 2 concessionnaire est réputé tacilement détenteur de ladite attestation

oncessicnnaire s'est conformé aux
s résultats de ces inventaires ne sont

alf4ÿ: L'ette station de conformité cartifie que le
normes prescrites en matière d'inventaire et que
entachés d'aucune irrégularité.

| hé _ Generated by CamScanner

prétendre jouir du droit d'exploiter la concession forestière qui lui est”

©

L'attestation de conformité est délivrée au concessionnaire trente (30) jours après“
le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de l'Administration
chargée des Forêts, le concessionnaire est réputé détenteur d'office de ladite attestation.

al(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

al(6). Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de l'Environnement et
des Forêts et aux documents techniques et normatifs auxquels les dites procédures font
référence.

© al(7): Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion

œ

(8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

‘Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(t): Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette
annuciie de coupe sunl conditionnées respectivement par l'effectivité des travaux
d'inventaire d'aménagement et par le dépôt pour approbation du projet de pian
d'aménagement.

al(2). L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de

‘ ACt'aque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de

@tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application

de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al(4): Le concessionnaire est tenu de dépose chaque année à l'Administration”

chargée des Forets, un rapport annuel d'intervention forestière un mois aprés la fin de
l'éxercice et, le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière.

al($): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Articlë 8: La signature de la présente convention est subordonnée à la production d'une
pièce altestant la constitution par le concessionnaire, auprès du Trésor Public, du
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts. de ie Faune et de
la Pêche.

&

Generated by CamScanner

enae-enamennr> dons: onde meurt Do acnmghe00--vren en ere ssnnnne

‘Article 9:  L'exécution intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: al(1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

#1(2)° Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la

présente convention avant terme en cas d'irrégulanités dûment constatées par uné”

Commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des,assietes de coupe autorisées chaque année à l'exploitation, où le non-paiement
de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

cle 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
#VOIT pris Connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-
26 80 200
Faità _ . .le

LU ET APPROUVÉ

POUR LA SOCIÉTÉ LOREMA

LE REPRÉSENTANT DE LA SOCIÈTE

NDZANA OMBOUDOU Martin < Sylvestre NAAH ONDOA

Generated by CamScanner
